Webb, Judge.
Robert Glenn Howard was convicted of burglary and possession of burglary tools, and appeals.
1. It was not error to admit in evidence two pairs of pliers and a knife found under the floorboard of the driver’s seat when Howard was arrested in his car near the burglarized premises. They were identified by a police officer as tools of the type commonly used as burglary tools, and Howard was implicated by his co-conspirators who were apprehended inside the building. See Delvers v. State, 139 Ga. App. 119, 122 (5) (227 SE2d 844) (1976); Shearer v. State, 128 Ga. App. 809, 810 (4) (198 SE2d 369) (1973); Fowler v. State, 95 Ga. App. 470, 472 (3) (97 SE2d 913) (1957).
2. Testimony of police officers as to conversations with an accomplice during the course of the investigation were not impermissible hearsay, but evidence of the investigation admitted to shed light on the officers’ course of conduct. Its value was limited by the trial court upon objection and the jury was properly instructed to consider it for this purpose alone. Austin v. State, 142 Ga. App. 881 (237 SE2d 242) (1977).

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.

Brayton S. Dasher, for appellant.
W. Donald Thompson, District Attorney, Thomas J. Matthews, Assistant District Attorney, for appellee.